Executive EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this "Agreement"), dated as of December
___, 2009 is made by and between CyberSource Corporation, a Delaware
corporation, (the "Company") and Michael A. Walsh (the "Executive").

WHEREAS, the Executive currently serves as Senior Vice President, Worldwide
Sales of the Company; and

WHEREAS, the Company desires to promote the Executive to the position of
President and Chief Executive Officer, effective as of January 1, 2010 (the
"Commencement Date"), and Executive desires to accept such promotion.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements as set forth above and hereinafter contained, the Company and the
Executive do hereby agree as follows:

    Employment Period; No Conflicts

    .

    

    Upon the terms and subject to the conditions of this Agreement, the Company
    hereby promotes the Executive from Senior Vice President, Worldwide Sales to
    President and Chief Executive Officer, and the Executive hereby accepts such
    promotion and continued employment with the Company, for the period
    commencing on the Commencement Date and ending on the date that either the
    Company or the Executive terminates this Agreement pursuant to Section 4
    below. The period during which the Executive is employed hereunder is
    referred to hereinafter as the "Employment Period".
    
    The Executive represents and covenants that (i) he is entering into this
    Agreement voluntarily and that his continued employment and role as
    President and Chief Executive Officer hereunder and compliance with the
    terms and conditions hereof will not conflict with or result in the breach
    by him of any agreement to which he is a party or by which he may be bound,
    (ii) he has not violated, and in connection with his continued employment
    and role as President and Chief Executive Officer hereunder will not
    violate, any non-solicitation or other similar covenant or agreement by
    which he is or may be bound, and (iii) in connection with his continued
    employment and role as President and Chief Executive Officer hereunder, he
    will not engage in any unauthorized use of any confidential or proprietary
    information he may have obtained in connection with employment with any
    prior employer.

    Position and Duties
    .

    During the Employment Period, the Executive shall serve as President and
    Chief Executive Officer and shall, subject to the control of the Board of
    Directors (the "Board") and such supervisory powers given by the Board to
    the Chairman, if any, have general supervision, direction, and control of
    the business and the officers of the Company and shall report directly to
    the Board, and shall have such other duties consistent therewith as may be
    reasonably assigned to him from time to time by the Board. As soon as
    practicable upon commencement of the Employment Period, subject to the
    Company's ability to comply with independence requirements, the Executive
    shall be appointed as a member of the Board. During the Employment Period,
    all employees of the Company, except the Executive Chairman, shall report
    directly or indirectly to Executive.
    
    During the Employment Period, the Executive will devote all of his
    professional time to his duties for the Company; provided that the Executive
    shall not be precluded as a result from performing services for charitable,
    religious or community organizations to the extent that the performance of
    such services (i) does not impair or interfere with Executive's duties to
    the Company, and (ii) are disclosed and approved, if and as required by, and
    are performed in a manner consistent with, the Company's policies and
    procedures, including its Code of Business Conduct and Ethics, Employee
    Handbook, and Conflict of Interest Guidelines, applicable to the Company
    from time to time (collectively, the "Company Policies").
    
    The Executive shall at all times during the Employment Period comply with
    the Company Policies, except to the extent expressly agreed otherwise in
    writing by the Company.

    Compensation
    .

    Base Salary
    
    . During the Employment Period, the Executive shall receive an annual base
    salary ("
    Annual Base Salary
    ") of $400,000, payable in equal increments on the 15
    th
    and last day of each calendar month, or if the 15
    th
    or last day of the calendar month falls on a weekend or federal holiday,
    then the business day immediately preceding the 15
    th
    or last day, as applicable. Following the 2010 fiscal year, the Annual Base
    Salary may be increased or decreased by the Board (or the Compensation
    Committee thereof) in its sole discretion, except that the Company may not
    reduce the Annual Base Salary below the amount set forth above without
    Executive's written consent, unless such reduction is a part of a
    Company-wide salary reduction and then only to the extent that the
    percentage rate of Executive's reduction is no more than the percentage rate
    of such Company-wide reduction.
    
    
    
    Bonus. During the Employment Period, the Executive shall be eligible for an
    annual bonus payment ("Bonus") of up to $400,000, as determined by the
    Company's Compensation Committee pursuant to the Company's existing policies
    regarding the payment of bonuses to executive officers. The Bonus shall be
    paid to the Executive on or before the date that is two and one-half months
    following the end of the Company's fiscal year to which the Bonus relates.
    Following the 2010 fiscal year, the Bonus may be increased or decreased by
    the Board (or the Compensation Committee thereof) in its sole discretion.
    
    Stock Options
    
    . Executive shall receive an initial grant of an option to purchase 700,000
    shares of the Company's Common Stock ("
    Initial Grant
    ") under the Company's 1999 Stock Option Plan, as amended ("
    Stock Option Plan
    "), which option shall be deemed granted and priced on the first business
    day of fiscal year 2010. The Initial Grant shall vest during the Employment
    Period on a four-year vesting schedule on a monthly basis, commencing on the
    effective date of the grant, in accordance with the Company's standard
    practices and reflected in the Company's standard grant documentation under
    the Stock Option Plan. Upon the termination of the Employment Period, the
    Executive shall have three months from the date of such termination to
    exercise the vested portion of his Initial Grant. The Executive may receive
    subsequent stock option or restricted stock grants from time to time
    beginning in fiscal year 2011 as determined by the Board (or the
    Compensation Committee thereof) in its sole discretion.
    
    
    
    Benefit Plans and Perquisites
    
    . During the Employment Period, the Executive shall be entitled to such
    benefits and other perquisites and terms and conditions of employment that
    taken as a whole are generally no less favorable than those made available
    to other executive officers of the Company.
    
    
    
    Expenses
    
    . During the Employment Period, the Executive shall be entitled to receive
    reimbursement for all reasonable business expenses incurred by the Executive
    in carrying out the Executive's duties under this Agreement in accordance
    with the Company Policies;
    provided
    that the Executive complies with the policies, practices and procedures of
    the Company with respect to the submission of expense reports, receipts, or
    similar documentation of such expenses.
    
    
    
    Indemnification
    
    . The Company agrees to defend and indemnify Executive against any liability
    that Executive incurs within the scope of his employment with the Company to
    the fullest extent permitted by the Company's articles and by-laws and
    applicable law. The Company agrees to provide Executive with any indemnity
    agreement and to cover Executive under any policy of directors and officers
    liability insurance during Executive's employment and after termination of
    employment, on terms and conditions that taken as a whole are generally no
    less favorable than those made available to other officers and directors, as
    applicable.
    
    

 1. Termination of Employment.

    Death or Disability. During the Employment Period, the Executive's
    employment shall terminate automatically upon the Executive's death, and may
    be terminated by the Company in the event of the Executive's "Disability,"
    meaning his inability reasonably to perform his duties hereunder because of
    any physical, mental or legal disability (including sickness or an
    injunction or similar order or decree of a court of competent jurisdiction
    preventing or severely impairing the performance of his duties hereunder),
    for a total of 180 days (whether or not continuous and whether or not due to
    one or more disabilities) in any 12-month period. Nothing in this Section
    shall affect Executive's rights under any disability plan in which Executive
    is a participant.
    
    By the Company
    
    . The Company may terminate the Executive's employment at any time during
    the Employment Period for Cause or without Cause. For purposes of this
    Agreement,
    "
    Cause
    " means: (
    i
    ) Executive commits a crime involving dishonesty, breach of trust, or
    physical harm to any person; (
    ii
    ) Executive willfully engages in conduct that is materially injurious to the
    Company, including but not limited to, misappropriation of trade secrets,
    fraud or embezzlement; (
    iii
    ) Executive commits a material breach of this Agreement; which breach is not
    cured within twenty (20) days after written notice to Executive from the
    Company, provided that the Company's obligation to provide a twenty day cure
    period shall only apply if the breach is curable; (
    iv
    ) Executive willfully refuses to implement or follow a lawful policy or
    directive of the Company, which willful refusal to implement or follow is
    not cured within twenty (20) days after written notice to Executive from the
    Company, provided that the Company's obligation to provide a twenty day cure
    period shall only apply if the breach is curable; or (
    v
    ) Executive engages in misfeasance or malfeasance demonstrated by a pattern
    of failure to perform job duties diligently and professionally.
    
    Prior to the date of any termination for Cause, the Board shall meet and the
    Executive shall have an opportunity to present to the Board any information
    relevant to the event constituting Cause, unless waived by Executive.
    
    
    
    Good Reason. The Executive may terminate his employment during the
    Employment Period for Good Reason or without Good Reason. "Good Reason"
    shall mean a termination by the Executive of his employment with the Company
    following: (i) a change in Executive's position with Employer which
    materially reduces Executive's level of responsibility,; (ii) a material
    reduction in Executive's Base Salary, except for reductions that are
    comparable to reductions generally applicable to similarly situated
    executives of the Company and/or reductions set forth in paragraph 3(a)
    above; (iii) a relocation of Executive's principal place of employment by
    more than fifty (50) miles from the Company's current headquarters in
    Mountain View, California, unless consented to by Executive; or (iv) the
    Company commits a material breach of this Agreement, including the failure
    of the Company to assign this Agreement to a successor to the Company or its
    assets as set forth in Section 13(b).
    
    Notwithstanding the foregoing, prior to terminating his employment for Good
    Reason, the Executive must deliver notice (the "Good Reason Notice") to the
    Company of his intention to so terminate his employment, which Good Reason
    Notice shall specify in reasonable detail the circumstances claimed to give
    rise to the Executive's right to terminate his employment for Good Reason
    and shall be delivered to the Company not more than 90 days following the
    occurrence of the event(s) giving rise to such circumstances. Following
    receipt of the Good Reason Notice, the Company shall be entitled to a 30-day
    cure period (the "Company Cure Period"). Upon expiration of the Company Cure
    Period, if the circumstances giving rise to the Executive's right to
    terminate his employment for Good Reason have not been remedied, then the
    Executive may thereupon deliver to the Company a Notice of Termination as
    contemplated under Section 4(e) below, provided that the termination of
    employment must occur within six (6) months of the initial occurrence of the
    event(s) constituting Good Reason
    
    Notice of Termination. Any termination of the Executive's employment by the
    Company or by the Executive during the Employment Period shall be
    communicated by written notice (the "Notice of Termination") to the other
    party hereto. Any such Notice of Termination shall: (i) indicate the
    specific termination provision in this Agreement relied upon; (ii) to the
    extent applicable (and not otherwise contained in a Good Reason Notice
    previously delivered), set forth in reasonable detail the facts and
    circumstances claimed to provide a basis for termination of the Executive's
    employment under the provision so indicated; and (iii) if the Date of
    Termination (as defined below) is other than the date of receipt of the
    Notice of Termination, specify the Date of Termination.
    
    Date of Termination
    
    . "
    Date of Termination
    " means (
    i
    ) if the Executive's employment is terminated by the Company, the date of
    Executive's receipt of the Notice of Termination or any later date specified
    therein; (
    ii
    ) if the Executive's employment is terminated by reason of death or
    Disability, the Date of Termination shall be the date of death of the
    Executive or the date of the determination of the Executive's Disability, as
    the case may be; (
    iii
    ) if the Executive's employment is terminated by the Executive for Good
    Reason, the date of the Company's receipt of the Notice of Termination; and
    (
    iv
    ) if the Executive's employment is terminated by the Executive without Good
    Reason, the date specified in such Notice of Termination, which date must be
    at least 30 days from the date of such Notice of Termination. If the Company
    delivers a Notice of Termination it may require the Executive to take any
    accrued vacation time during the time prior to a later specified Date of
    Termination.
    
    

    Obligations of the Company upon Termination

    .

    

    Termination for Any Reason. If the Executive's employment terminates during
    the Employment Period for any reason, the Executive (or his estate or legal
    representative) shall be entitled to any earned but unpaid salary through
    the Date of Termination, pay for any accrued but unused vacation, and vested
    benefits under any Company-provided employee benefit or compensation plan.
    
    Termination by the Company Without Cause; Termination by the Executive for
    Good Reason; Termination as a Result of Executive's Death or Disability. If,
    during the Term: (i) the Company terminates the Executive's employment other
    than for Cause; (ii) the Executive terminates his employment for Good
    Reason; or (iii) the Executive's employment is terminated as a result of
    Executive's death or Disability, then in addition to the amounts provided in
    Section 5(a) above, but subject to Sections 5(c), 7, 12, and 14:
    
    the Company shall make payments to the Executive at a rate equal to the
    Executive's Annual Base Salary then in effect, in equal monthly installments
    for the period commencing on the first day of the month following the Date
    of Termination and ending 18 months after the Date of Termination (the
    "Severance Period"); provided that any such payments shall be reduced, on a
    dollar for dollar basis, by the cash compensation earned during the
    Severance Period by Executive from any other employment or consulting
    engagements; and,
    
    the Executive and the Executive's eligible dependents will continue to be
    eligible to participate in the Company's medical, prescription drug, vision
    and dental benefit plans (subject to the Executive, his spouse, or his
    dependents, as applicable, making timely election for continued coverage and
    continuing to make any required contributions to such plans), with
    reimbursement by the Company to the same extent that the Company pays for
    part or all of other employees', spouses', or dependents' participation in
    such plans, through the lesser of either (A) the California COBRA period or
    (B) the Severance Period; provided that such continued benefits shall be
    reduced if the Executive (or if the Executive has died, his spouse or a
    dependent) becomes eligible for comparable benefits from a subsequent
    employer.
    
    Change in Control
    
    . In the event Executive enters into a separate agreement regarding
    severance benefits resulting from a change in control of the ownership of
    the Company ("CIC Agreement"), and Executive's employment with the successor
    to the Company is terminated under the terms of such CIC Agreement, any
    severance benefits resulting from such termination shall be governed by the
    CIC Agreement to the extent they are more favorable to the Executive than
    the severance benefits contained in this Agreement. Benefits to which
    Executive is entitled under a CIC Agreement shall be in LIEU OF AND NOT
    ADDITIONAL TO severance benefits contained in Section 5(b) above.
    
    

    Confidential Information. The Executive acknowledges and agrees that all
    nonpublic information concerning the business of the Company or any of its
    affiliates, including, without limitation, information relating to their
    products, customers, customer lists, employees, employee lists, pricing,
    trade secrets, patents, business methods and cost data, business plans and
    strategies (collectively, the "Confidential Information"), is and shall
    remain the property of the Company or its affiliates, as applicable. The
    Executive recognizes and agrees that all of the Confidential Information,
    whether developed by the Executive or made available to the Executive is a
    unique asset of the business of the Company or its affiliate, as applicable,
    the disclosure of which would be damaging to the Company or its affiliate;
    provided, that Confidential Information does not include: (a) information
    that is generally known to the public, subject to the last sentence of this
    Section 6, (b) information already properly in the Executive's possession on
    a non-confidential basis from a source other than the Company or its
    affiliates, which source, to the Executive's knowledge, is not prohibited
    from disclosing such information by a legal, contractual or other obligation
    of confidentiality to the Company or its affiliates, or (c) information that
    can be demonstrated by the Executive to have been independently developed by
    the Executive without the benefit of confidential information from the
    Company or its affiliates, Accordingly, the Executive agrees to hold such
    Confidential Information in a fiduciary capacity for the benefit of the
    Company. The Executive agrees that he will not directly or indirectly,
    disclose to any person or entity any Confidential Information, other than
    information described in clauses (a), (b) and (c) above, except as may be
    required in the ordinary course of business of the Company (in which case
    due consideration shall be given to whether or not an agreement of
    confidentiality by the prospective receiving party should be or has been
    obtained) or as may be required by law. If disclosure of any Confidential
    Information is requested or required by legal process, civil investigative
    demand, formal or informal governmental investigation or otherwise, the
    Executive agrees (y) to notify the Company promptly in writing so that the
    Company or its affiliate, as applicable, may seek a protective order or
    other appropriate remedy, and to cooperate fully with the Company or its
    affiliate in its efforts to obtain such a protective order or other
    appropriate remedy, and (z) if no such protective order or other appropriate
    remedy is obtained, to furnish only that portion of the Confidential
    Information that the Executive is legally required to disclose, if time
    permits given the circumstances under which the disclosure must be made
    according to the written advice of legal counsel and otherwise as reasonably
    determined. Promptly upon the termination of the Employment Period for any
    reason, the Executive shall return to the Company any and all documents,
    memoranda, drawings, notes and other papers and items (including all copies
    thereof, whether electronic or otherwise) embodying any Confidential
    Information which are in the possession or control of the Executive.
    Information concerning the business of the Company or any of its affiliates
    that becomes public as a result of the Executive's breach of this Section 6
    shall be treated as Confidential Information under this Section 6.

    Non-Interference

    . Executive acknowledges that, (
    a
    ) in his capacity as Senior Vice President, Worldwide Sales of the Company,
    he helped develop, and was exposed to, Confidential Information, and (
    b
    ) in his capacity as a President and Chief Executive Officer of the Company,
    he may help to develop, and will be exposed to, Confidential Information
    during the Employment Period, and that use or disclosure of such
    Confidential Information in breach of this Agreement would be extremely
    difficult to detect or prove. Executive also acknowledges that the Company's
    relationships with its employees, customers, suppliers, affiliates and other
    business partners are valuable business assets and trade secrets and that
    the following restrictions are necessary to protect the Company's trade
    secrets. To forestall any use or disclosure of Confidential Information in
    breach of this Agreement, Executive agrees that during the Employment Period
    and for a two-year period thereafter, Executive shall not, for himself or
    any third party, directly or indirectly, (
    y
    ) solicit, induce, recruit or encourage any person employed by the Company
    to terminate his or her employment, or (
    z
    ) divert or attempt to divert from the Company (or any affiliate) any
    business with any of its customers, suppliers, affiliates or other business
    partners about whom Executive has obtained Confidential Information in his
    capacity as Senior Vice President, Worldwide Sales or President and Chief
    Executive Officer, by using the Company's Confidential Information or by
    otherwise engaging in conduct that amounts to unfair competition. Further,
    Executive agrees that during the Employment Period, Executive shall not,
    directly or indirectly, own, manage, operate, join, control, finance or
    participate in the ownership, management, operation, control or financing
    of, or serve as an officer, director, employee, partner, principal, agent,
    representative, consultant or otherwise use or permit Executive's name to be
    used in connection with, any business or enterprise (other than as the
    holder of not more than 1% of the total outstanding stock of a
    publicly-traded company) that conducts business in any state in the United
    States in which the Company conducts business during the Employment Period
    that is engaged in the business of online payment processing.

    

    Ownership of Developments

    .

    

    Developments
    
    . The Executive agrees that the Company shall own all right, title and
    interest (including patent rights, copyrights, trade secret rights and other
    rights throughout the world) in any inventions, works of authorship, ideas
    or information made or conceived or reduced to practice, in whole or in
    part, by the Executive (either alone or with others) during the Employment
    Period (collectively "
    Developments
    "); provided that the Company shall not own Developments for which no
    equipment, supplies, facility or trade secret information of the Company or
    any of its affiliates was used and which were developed entirely on the
    Executive's time, and (
    i
    ) which do not relate (
    A
    ) to the business of the Company or its affiliates or (
    B
    ) to the Company's or its affiliates' actual or demonstrably anticipated
    research or development, or (
    ii
    ) which do not result from any work performed by the Executive for the
    Company or its affiliates. Subject to the foregoing, the Executive will
    promptly and fully disclose to the Company, or any persons designated by it,
    any and all Developments made or conceived or reduced to practice or learned
    by the Executive, either alone or jointly with others during the Employment
    Period. The Executive hereby assigns all right, title and interest in and to
    any and all of these Developments to the Company. The Executive shall
    further assist the Company, at the Company's expense, to further evidence,
    record and perfect such assignments, and to perfect, obtain, maintain,
    enforce, and defend any rights specified to be so owned or assigned. The
    Executive hereby irrevocably designates and appoints the Company and its
    agents as attorneys-in-fact to act for and on the Executive's behalf to
    execute and file any document and to do all other lawfully permitted acts to
    further the purposes of the foregoing with the same legal force and effect
    as if executed by the Executive. In addition, and not in contravention of
    any of the foregoing, the Executive acknowledges that all original works of
    authorship which are made by him (solely or jointly with others) within the
    scope of his employment and which are protectable by copyright are "works
    made for hire," as that term is defined in the United States Copyright Act
    (17 USCA, Section 101).
    
    
    
    Moral Rights
    
    . To the extent allowed by law, subsection (a) above includes all rights of
    paternity, integrity, disclosure and withdrawal and any other rights that
    may be known as or referred to as "moral rights" (collectively, "
    Moral Rights
    "). To the extent the Executive retains any such Moral Rights under
    applicable law, the Executive hereby waives such Moral Rights and consents
    to any action consistent with the terms of this Agreement with respect to
    such Moral Rights. The Executive will confirm any such waivers and consents
    from time to time as requested by the Company.
    
    

    Mutual Non-Disparagement. During the Employment Period and thereafter,
    neither the Executive nor the senior executive officers and directors of the
    Company shall in a public forum (including but not limited to the Internet,
    lectures, to the media, published material, to analysts or in comparable
    forums) criticize, denigrate or speak adversely of the Executive, Company or
    any of its affiliates or any of its or its affiliates' directors, officers,
    or employees, except to the extent required by law and then only after
    consultation with the Company.

    Property of the Company

    . The Executive acknowledges that from time to time in the course of
    providing services pursuant to this Employment Agreement, he will or may
    have the opportunity to inspect and use certain property, both tangible and
    intangible, of the Company and its affiliates, including Confidential
    Information. The Executive hereby agrees that such property shall remain the
    exclusive property of the Company and its affiliates and shall be returned
    to the Company upon the termination of his employment.

    

    Intangible Assets

    . The Executive shall not at any time have or claim any right, title or
    interest in any trade name, trademark, copyright or other similar rights
    belonging to or used by the Company or its affiliates and shall not have or
    claim any rights, title or interest in any material or matter of any sort
    prepared for or used in connection with the business of the Company or its
    affiliates or promotion of the Company or its affiliates, whether produced,
    prepared or published in whole or in part by the Executive.

    

    Release. The Executive acknowledges and agrees that no payments shall be
    made to the Executive pursuant to Section 05(b)(i) of this Agreement unless
    and until the Executive enters into a mutually agreeable general release of
    all claims against the Company (the "Release Agreement") and its affiliates,
    such release to provide that the Executive acknowledges that all such
    payments, if made in accordance with the terms of this Agreement, shall
    constitute complete satisfaction of all obligations owed by the Company to
    the Executive in connection with the Executive's employment and shall
    further constitute the Executive's sole remedy against the Company with
    respect to such employment.

    Successors

    .

    

    This Agreement is personal to the Executive and, without the prior written
    consent of the Company, shall not be assignable by the Executive except that
    Executive may assign obligations due him pursuant hereto by will or the laws
    of descent and distribution. This Agreement shall inure to the benefit of
    and be enforceable by the Executive's legal representatives.
    
    This Agreement shall inure to the benefit of and be binding upon the Company
    and its successors and assigns; provided that the Company may not assign
    this Agreement except to an affiliate of the Company (although such an
    assignment will not relieve the Company of its obligations under this
    Agreement) or in connection with the assignment or disposition of all or
    substantially all of the assets or stock of the Company, or by law as a
    result of a merger or consolidation.

 2. Tax Determinations.

    Section 280G
    
    .
    
    
    
    In the event that any severance and other benefits provided to or for the
    benefit of Executive or his legal representatives and dependents pursuant to
    this Agreement and any other agreement, benefit, plan, or policy of the
    Company (including, but not limited to, the Stock Option Plan) (this
    Agreement and such other agreements, benefits, plans, and policies
    collectively being referred to herein as the "Change in Control
    Arrangements") constitute "parachute payments" within the meaning of Section
    280G(b)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
    "Code") (such severance and other benefits being referred to herein as the
    "Payments"), the Company will provide Executive with a computation of (A)
    the maximum amount of "Payments" that could be made, without the imposition
    of the excise tax imposed by Code Section 4999, under the Change in Control
    Arrangements (said maximum amount being referred to as the "Capped Amount");
    (B) the value of all Payments that could be made pursuant to the terms of
    the Change in Control Arrangements (all said payments, distributions and
    benefits being referred to as the "Uncapped Payments"); (C) the dollar
    amount of excise tax (if any) which Executive would become obligated to pay
    pursuant to Code Section 4999 as a result of receipt of the Uncapped
    Payments (the "Excise Tax Amount"); and (D) the net value of the Uncapped
    Payments after reduction by (1) the Excise Tax Amount, (2) the estimated
    income taxes payable by Executive on the difference between the Uncapped
    Payments and the Capped Amount, assuming that Executive is paying the
    highest marginal tax rate for state, local and federal income taxes, and (3)
    the estimated hospital insurance taxes payable by Executive on the
    difference between the Uncapped Payments and the Capped Amount based on the
    hospital insurance tax rate under Code Section 3111(b) (the "Net Uncapped
    Amount").
    
    If the Capped Amount is greater than the Net Uncapped Amount, the Executive
    shall be entitled to receive or commence to receive Payments equal to the
    Capped Amount; or if the Net Uncapped Amount is greater than the Capped
    Amount, the Executive shall be entitled to receive or commence to receive
    Payments equal to the Uncapped Payments. If Executive receives the Uncapped
    Payments, then Executive shall be solely responsible for the payment of all
    income and excise taxes due from Executive and attributable to such Uncapped
    Payments, with no right of additional payment from the Company as
    reimbursement for any taxes.
    
    Unless the Company and Executive otherwise agree in writing, any
    determination required under this Section 14 shall be made in writing by
    independent public accountants agreed to by the Company and Executive (the
    "Accountants"), whose determination shall be conclusive and binding upon
    Executive and the Company for all purposes. For purposes of making the
    calculations required by this Section 14, the Accountants may make
    reasonable assumptions and approximations concerning applicable taxes and
    may rely on reasonable, good faith interpretations concerning the
    application of Sections 280G and 4999 of the Code. The Company and Executive
    shall furnish to the Accountants such information and documents as the
    Accountants may reasonably request in order to make a determination under
    this Section 14. The Company shall bear all costs the Accountants may
    reasonably incur in connection with any calculations contemplated by this
    Section 14.
    
    Section 409A
    
    .
    This Agreement is intended to comply with Section 409A of the Code (as
    amplified by any Internal Revenue Service or U.S. Treasury Department
    guidance), and shall be construed and interpreted in accordance with such
    intent. Executive acknowledges that the Company, in the exercise of its sole
    discretion and without the consent of Executive, (
    A
    ) may amend or modify this Agreement in any manner in order to meet the
    requirements of Section 409A of the Code as amplified by any Internal
    Revenue Service or U.S. Treasury Department guidance; (
    B
    ) shall have the authority to delay the payment of any amounts or the
    provision of any benefits under this Agreement to the extent it deems
    necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
    (relating to payments made to certain "key employees" of certain
    publicly-traded companies) as amplified by any Internal Revenue Service or
    U.S. Treasury Department guidance as the Company deems appropriate or
    advisable. In such event, any amounts or benefits under this Agreement to
    which Executive would otherwise be entitled during the six-month period
    following Executive's termination of employment will be paid in a lump sum
    on the first business day following the expiration of such six-month period
    (or the date of Executive's death if earlier); and (
    C
    ) shall pay any severance benefits subject to Section 409A only upon a
    "separation of service" as defined by Section 409A. Any provision of this
    Agreement that would cause the payment of any benefit to fail to satisfy
    Section 409A of the Code shall, to the extent allowable by law, have no
    force and effect until amended to comply with Code Section 409A (which
    amendment may be retroactive to the extent permitted by the Code or any
    regulations or rulings thereunder). It is the intent of the parties that a
    termination by the Company without Cause or a termination by Executive for
    Good Reason shall constitute an involuntary separation of service under
    Section 409A and that any severance payments and benefits under this
    Agreement, shall, to the extent possible, qualify for the short term
    deferral exception, the separation pay plan exception or other applicable
    exception under Section 409A, and any ambiguities will be interpreted to so
    comply. Each severance payment and benefit and each installment of a
    severance payment or benefit shall be deemed a separate payment for the
    purposes of Section 409A.
    
    

    Miscellaneous
    .

    This Agreement shall be governed by, and construed in accordance with, the
    laws of the State of California, without reference to its conflict of law
    rules.
    
    This Agreement, including any Exhibits attached hereto, is intended to be
    the final, complete, and exclusive statement of the terms of Executive's
    employment by the Company as of January 1, 2010, and may not be contradicted
    by evidence of any prior or contemporaneous statements or agreements, except
    for agreements specifically referenced herein (including the Exhibits
    attached hereto). To the extent that the practices, policies or procedures
    of the Company, now or in the future, apply to Executive and are
    inconsistent with the terms of this Agreement, the provisions of this
    Agreement shall control. Any subsequent change in Executive's duties,
    position, or compensation will not affect the validity or scope of this
    Agreement.
    
    It is hereby mutually agreed between the Executive and the Company that any
    and all disputes between them, including, but not limited to, disputes
    arising out of or relating to the Executive's employment or the termination
    of the Executive's employment, will be subject to resolution only through
    final and binding arbitration in accordance with the then applicable
    employment arbitration rules and procedures of Judicial Arbitration and
    Mediation Services, Inc. ("JAMS"), as modified by applicable law and the
    terms of this Agreement. JAMS' current employment arbitration rules and
    procedures are available at www.jamsadr.com/rules/arbitration-rules.asp. The
    claims covered by this Agreement include, but are not limited to: contract
    claims; tort claims; wrongful termination claims; claims of discrimination,
    harassment or retaliation; wage claims; and claims for violation of any
    public policy, federal, state or other governmental law, statute, regulation
    or ordinance.
    
    Nothing in this Agreement is intended to prohibit the Executive from filing
    a claim or communicating with the United States Equal Employment Opportunity
    Commission ("EEOC") or the California Department of Fair Employment and
    Housing ("DFEH"), or from pursuing any claim that cannot, as a matter of
    law, be the subject of a prospective arbitration agreement. There are time
    limitations for filing a claim with the EEOC and the DFEH. This is not
    intended to provide legal advice; however, in most cases, in order to pursue
    a claim with the EEOC for discrimination under the federal civil rights
    laws, employees must file their claims within 300 days of the last act of
    discrimination, and in order to pursue a claim with the DFEH under the
    California Fair Employment and Housing Act, employees must file, in most
    circumstances, within one year of the alleged unlawful practice.
    
    A demand for arbitration giving notice of any claim sought to be arbitrated
    must be filed with JAMS within the limitations period established by
    applicable state law, or if the dispute raises issues that would support
    federal jurisdiction, by applicable federal law. A neutral arbitrator will
    conduct the arbitration and will be selected in accordance with JAMS'
    employment arbitration rules and procedures. The arbitration generally will
    take place in the city where the Executive was last employed by the Company.
    The Executive may initiate arbitration in the city where the Executive
    resides at the time of the request for arbitration; provided, however, that
    the Executive resides in a state where the Company maintains an office and
    the arbitrator has the authority to consider a motion by either party to
    change the venue of the arbitration and/or arbitration proceedings. The
    arbitrator has authority to resolve all or portions of the dispute through a
    summary judgment motion and related proceeding(s). The arbitrator must allow
    the parties discovery sufficient to adequately arbitrate their claims and
    defenses, even if JAMS rules and procedures are more restrictive. The
    arbitrator must render a written arbitration decision that reveals the
    essential findings and conclusions on which the decision is based. A party's
    right to appeal the decision is limited to grounds provided under applicable
    state law or, if the dispute raises issues that would support federal
    jurisdiction, under applicable federal law.
    
    In no event will the Executive be required to pay administrative fees in
    excess of the fees (if any) which would have been incurred by the Executive
    had the dispute(s) arbitrated under this Agreement been litigated in state
    court or, if the dispute raises issues that would support federal
    jurisdiction, in federal court. The Company will be responsible for all
    administrative fees exceeding such amount. The Company also will be
    responsible for paying the arbitrator's hourly fees. The types of costs (as
    limited herein) for which the Executive may be responsible include, without
    limitation, filing fees, deposition costs, service of process costs, witness
    fees, and transcript costs. The prevailing party in the arbitration is
    entitled to recover such actual costs that the prevailing party would be
    entitled to recover in state court or, if the dispute raises issues that
    would support federal jurisdiction, in federal court.
    
    The arbitrator has authority to order all remedies, including, but not
    limited to, temporary restraining orders, preliminary injunctions, and
    permanent injunctions, that would be available to the parties if the dispute
    between them was litigated in state court or, if the dispute raises issues
    that would support federal jurisdiction, in federal court. Attorneys' fees
    may be recovered by either party when authorized by contract, statute, or
    other law. In any action to enforce the terms of this Agreement, the
    prevailing party shall be entitled to recover reasonable attorneys' fees
    (including expert fees) and legal costs as determined by the court or
    arbitrator in any such action. In statutory claims of discrimination, the
    arbitrator may award reasonable attorneys' fees (including expert fees) to
    either party as the prevailing party if it would be entitled to recover such
    fees in accordance with applicable legal standards in state court or, if the
    dispute raises issues that would support federal jurisdiction, in federal
    court. Any such award against the employee must comply with the legal
    standards in Christianburg Garment Co. v. EEOC, 434 U.S. 412 (1978).
    
    THE EXECUTIVE AND THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVE THEIR
    LEGAL RIGHTS TO HAVE DISPUTES BETWEEN THEM DECIDED BY A COURT OR PRESENTED
    TO A JURY.
    
    The captions of this Agreement are not part of the provisions hereof and
    shall have no force or effect. This Agreement may not be amended or modified
    except by a written agreement executed by the parties hereto or their
    respective successors and legal representatives.
    
    All notices and other communications under this Agreement shall be in
    writing and shall be given by hand delivery to the other party, by
    registered or certified mail, return receipt requested, postage prepaid, or
    by nationally recognized overnight courier service (e.g., UPS or Federal
    Express), shipping costs paid or to be paid by the sender, addressed as
    follows:
    
    If to the Executive
    
    :
    
    
    
    _____________________
    
    _____________________
    
    _____________________
    
    Attention:
    
    with a copy to:
    
    _____________________
    
    _____________________
    
    _____________________
    
    Attention:
    
    If to the Company
    
    :
    
    
    
    CyberSource Corporation
    
    1295 Charleston Road
    
    Mountain View, CA 94043
    
    Attention: David J. Kim, Vice President, General Counsel & Secretary
    
    with a copy to:
    
    Reed Smith LLP
    
    1510 Page Mill Road, Suite 110
    
    Palo Alto, CA 94304
    
    Attention: Richard Scudellari
    
     
    
    or to such other address as either party furnishes to the other in writing
    in accordance with this paragraph. Notices and communications shall be
    effective when actually received by the addressee.
    
    The invalidity or unenforceability of any provision of this Agreement shall
    not affect the validity or enforceability of any other provision of this
    Agreement. If any provision of this Agreement shall be held invalid or
    unenforceable in part, the remaining portion of such provision, together
    with all other provisions of this Agreement, shall remain valid and
    enforceable and continue in full force and effect to the fullest extent
    consistent with law; provided further that, in the event that any arbitrator
    or court of competent jurisdiction shall finally hold that any of or that
    any provision(s) of Sections 6, 7, 8 or 9 hereof is or are void or
    constitute(s) an unreasonable restriction against the Executive, such
    Section or the offending provision(s) of such section shall not be rendered
    void but shall apply to such extent as such arbitrator or court may
    determine constitutes a reasonable restriction under the circumstances.
    
    Notwithstanding any other provision of this Agreement, the Company may
    withhold from amounts payable under this Agreement all federal, state, local
    and foreign taxes that are required to be withheld by applicable laws or
    regulations.
    
    The Executive's, the Company's failure to insist upon strict compliance with
    any provision of, or to assert any right under, this Agreement shall not be
    deemed to be a waiver of such provision or right or of any other provision
    of or right under this Agreement.
    
    Each party to this Agreement was represented by counsel in this matter. Each
    party acknowledges and agrees that this Agreement shall not be construed
    against any party as the primary drafter. Without limiting the forgoing, the
    Executive hereby acknowledges and agrees that Reed Smith LLP, has not been
    engaged to represent the Executive in connection with this Agreement.
    
    This Agreement may be executed in several counterparts, each of which shall
    be deemed an original, and said counterparts shall constitute but one and
    the same instrument.
    
    It is the desire and intent of the parties hereto that the provisions of
    this Agreement shall be enforced to the fullest extent permissible under the
    laws and public policies applied in each jurisdiction in which enforcement
    is sought. Accordingly, if any particular provision of this Agreement shall
    be adjudicated to be invalid or unenforceable, such provision shall be
    deemed amended to delete there from the portion thus adjudicated to be
    invalid or unenforceable, such deletion to apply only with respect to the
    operation of such provision in the particular jurisdiction in which such
    adjudication is made. In addition, if any one or more of the provisions
    contained in this Agreement shall, for any reason, be held to be excessively
    broad as to duration, geographical scope, activity or subject, it shall be
    construed by limiting and reducing it so as to be enforceable to the extent
    compatible with the applicable law as it shall then appear.

[SIGNATURE PAGE FOLLOWS.]



IN WITNESS HEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its behalf, all as of the day and year first above
written.

CYBERSOURCE CORPORATION

EXECUTIVE

 

 

 

 

By:

William S. McKiernan

Chairman and Chief Executive Officer

 

 

 

 

 

By:

Michael A. Walsh

 

 

 